       Case 1:20-cv-02712-PAE-DCF Document 34 Filed 02/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SONJA R. GRIFFIN-ROBINSON,

                                 Plaintiff,
                                                          20cv02712 (PAE) (DF)
                     -against-
                                                          ORDER OF SERVICE
 ANTHONY SALOU, et al.,

                                 Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       Currently before this Court in the above-captioned action is a request by pro se plaintiff

Sonja R. Griffin-Robison (“Plaintiff”), for assistance in effecting service of process on four of

the named Defendants in case – specifically Sergeant Darwin Marrero, Police Officer

Marilin Peralta, Police Office Jacquelynn Opirhory, and Police Officer Richard DiDonato. (See

Dkt. 33; see also Dkt. 31.) As Plaintiff has been granted permission to proceed in this action

in forma pauperis, she is entitled to rely on the Court and the U.S. Marshals Service to effect

service. See Walker v. Schult, 717 F.3d. 119, 123 (2d Cir. 2013); 28 U.S.C. § 1915(d); Fed. R.

Civ. P. 4(c)(3). Here, the Marshals Service previously attempted to serve each of the Defendants

with process, but service could not be effected on the four identified individuals (see Dkts. 24,

25, 26, 29), apparently because they could not be located at the addresses that had previously

been provided.

       Rule 4(m) of the Federal Rules of Civil Procedure generally requires service of the

summons and complaint to be completed within 90 days of the date the summons issues, and it is

Plaintiff’s responsibility to request, if necessary, an extension of time for service. Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012). In this instance, this Court finds that Plaintiff has acted

with diligence to follow-up on service issues and to request additional time. (See Dkts. 30, 33.)
      Case 1:20-cv-02712-PAE-DCF Document 34 Filed 02/08/21 Page 2 of 3




Further, counsel for the City of New York has now provided new addresses for each of the four

defendants who still need to be served, so that the Marshals Service should now be able to effect

service. (See Dkt. 31.)

         To allow Plaintiff to effect service on defendants Marrero, Peralta, Opirhory, and

DiDonato through the Marshals Service, the Clerk of Court is instructed to fill out a new

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants, with the addresses that have now been provided to the Court. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all of the paperwork

necessary for the Marshals Service to effect service upon these particular defendants.

Dated:      February 8, 2021
            New York, New York

                                                 SO ORDERED



                                                 DEBRA FREEMAN
                                                 United States Magistrate Judge


Copies to

Plaintiff (via ECF)

All counsel (via ECF)




                                                  2
Case 1:20-cv-02712-PAE-DCF Document 34 Filed 02/08/21 Page 3 of 3




     DEFENDANTS TO BE SERVED, AND SERVICE ADDRESSES

      Sergeant Darwin Marrero:
      25th Precinct
      120 East 119th Street
      New York, NY 10035

      Police Officer Marilin Peralta
      20th Precinct
      120 West 82nd Street
      New York, NY 10024

      Police Officer Jacquelynn Opirhory
      Candidate Assessment Division
      235 East 20th Street
      New York, NY 10003

      Police Officer Richard DiDonato
      Police Laboratory, Firearms Analysis Section
      150-14 Jamaica Avenue
      Jamaica, NY 11432
